DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 03/09/2021
Application is a CON of PCT/JP2019/025649 06/27/2019
Application claims a FP date of Sep 27, 2018
Claims 1 and 12-13 are independent
Claims 1-13 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zen et al. (WO2017179249A1 Published on Oct 19,2017.  U.S. Patent Publication Number 2019/0166306 A1 has been used for citing purposes).

Regarding Claims 1, 11-13, Zen discloses an imaging element (Imaging apparatus of Fig 1) comprising: 
a processing circuit (Fig 2 – preprocessing unit 240; post processing unit 280) that performs analog/digital conversion (Fig 2 – AD converting unit 230) on captured image (¶0036; the imaging element 200 is a component that images a frame by photoelectric converting the light beam), the processing circuit being incorporated in the imaging element (Fig 2 – imaging element 200; Fig 2 clearly shows that the preprocessing unit 240 and post processing unit 280 are part of the imaging element 200); 
a memory (Fig 2- frame buffer 270 and memory controller 260) that is capable of storing the captured image data obtained as a result of performing the analog/digital conversion by the processing circuit, the memory being incorporated in the imaging element; and 
an output circuit (Fig 2 – output interface 290) that outputs output image data based on the captured image data stored in the memory to an exterior of the imaging element, the output circuit being incorporated in the imaging element (Fig 2 shows the output interface is part of the imaging element 200; In ¶0055 Zen discloses that the frame buffer 270 is a component that retains the frame – for example a DRAM), 
wherein the output circuit includes a first output line (Fig 2- display unit 120) and a second output line (Fig 2- recording unit 140; In ¶0057 Zen discloses that the output interface 290 is a component that outputs the frame.  In the preview mode, the output interface 290 outputs the preview frame to the displaying unit 120 and outputs the buffering frames to the recording unit 140), 
the first output line (Fig 2- display unit 120) is connected to a first signal processing circuit disposed at the exterior (Fig 1 discloses that the display unit 120 is connected to a reproducing unit 160 that is external to the imaging element 200), 
(Fig 2- recording unit 140) is connected to a second signal processing circuit disposed at the exterior (Fig 1 discloses that the recording unit 140 is connected to a reproducing unit 160 and application executing unit 150 that is external to the imaging element 200), and 
at least one of an output frame-rate of the output image data or an output data amount of the output image data is different between the first output line and the second output line (In ¶0035 Zen discloses that the imaging element 200 images a frame at a specific frame rate and outputs the frames to a display unit 120 or recording unit 140.  Throughout the disclosure, Zen discloses that in the preview mode, the imaging element 200 produces frames at a frame rate that is lower than a high-speed shooting mode and the output of the preview frame is displayed on the display unit 120); 
and a processor that performs a control for displaying (Fig 1 – control unit 130), on a display, an image based on the output image data output by the output circuit included in the imaging element (In ¶0040, Zen discloses that the control unit 130 causes the imaging element 200 to produce the preview frames at a frame rate lower than that of the high speed shooting mode and causes the imaging element 200 to output to the recording unit 140).

Regarding Claim 2, Zen discloses wherein the output frame rate of the first output line is higher than the output frame rate of the second output line (In ¶0040, Zen discloses that the control unit 130 causes the imaging element 200 to produce the preview frames at a frame rate lower than that of the high-speed shooting mode and causes the imaging element 200 to output to the recording unit 140).

Regarding Claim 7, Zen discloses wherein the output image data output from the first output line is image data for displaying (Fig 2- display unit 120), and the output image data output from the second output line is image data for recording (Fig 2- recording unit 140; In ¶0057 Zen discloses that the output interface 290 is a component that outputs the frame.  In the preview mode, the output interface 290 outputs the preview frame to the displaying unit 120 and outputs the buffering frames to the recording unit 140).

Regarding Claim 8, Zen discloses wherein the output image data output from the second output line is image data obtained as a result of performing image processing on the captured image data by the processing circuit in the imaging element (Fig 2- pre-processing unit 240 and post processing unit 280; Zen discloses this in ¶0050 and ¶0056).

Regarding Claim 10, Zen discloses wherein the imaging element is a stacked imaging element that includes a photoelectric conversion element, and in which the photoelectric conversion element is stacked on the memory (Zen discloses in Fig 2 that the imaging element includes the photoelectric conversion unit stacked with frame buffer and processing units).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over by Zen et al. (WO2017179249A1 Published on Oct 19,2017.  U.S. Patent Publication Number 2019/0166306 A1 has been used for citing purposes) in view of Toyoda (U. S. Patent Publication Number 2018/0139395 A1).

Regarding Claim 3, Zen discloses the different in the frame rate, but fails to clearly disclose wherein the output data amount of one frame of the output image data output from the first output line is smaller than the output data amount of one frame of the output image data output from the second output line.
Instead in a similar endeavor, Toyoda discloses wherein the output data amount of one frame of the output image data output from the first output line is smaller than the output data amount of one frame of the output image data output from the second output line (In ¶0060 Toyoda teaches that is possible to reduce the number of pixels during live-view display or moving image photographing is performed by performing pixel mixing.  A data amount of image data outputted from the image pickup section decreases and it is possible to achieve a high frame rate.).
Zen and Toyoda are combinable because both are related to imaging and image processing devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of pixels and achieve a high frame rate as taught by Toyoda in the imaging module disclosed by Zen. 
The suggestion/motivation for doing so would have been to “output an image smaller than all the pixels for live-view display or moving image photography is preformed” as disclosed by Toyoda in ¶0060.
Therefore, it would have been obvious to combine Zen and Toyoda to obtain the invention as specified in claim 3.

Regarding Claim 5, Zen in view of Toyoda discloses wherein the output data amount of the output image data is made different between the first output line and the second output line by setting a number of bits of the output image data to be different between the first output line and the second output line (Toyoda: In ¶0060 Toyoda teaches that is possible to reduce the number of pixels during live-view display or moving image photographing is performed by performing pixel mixing.  A data amount of image data outputted from the image pickup section decreases and it is possible to achieve a high frame rate. Since Toyoda teaches reducing the number of pixels in live view mode, Toyoda teaches that the number of bits in the two lines are different.).

Regarding Claim 6, Zen in view of Toyoda discloses wherein the number of bits of the output image data output from the first output line is smaller than the number of bits of the output image data output from the second output line (Toyoda: In ¶0060 Toyoda teaches that is possible to reduce the number of pixels during live-view display or moving image photographing is performed by performing pixel mixing.  A data amount of image data outputted from the image pickup section decreases and it is possible to achieve a high frame rate.  Since Toyoda teaches reducing the number of pixels in live view mode, Toyoda teaches reducing the number of bits in the two lines).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Zen et al. (WO2017179249A1 Published on Oct 19,2017.  U.S. Patent Publication Number 2019/0166306 A1 has been used for citing purposes) in view of Okada (U. S. Patent Publication Number 2019/0268525 A1).

Regarding Claim 9, Zen fails to clearly disclose wherein the captured image data is a plurality of items of thinned image data indicating a plurality of thinned images in 
Instead in a similar endeavor, Okada discloses wherein the captured image data is a plurality of items of thinned image data indicating a plurality of thinned images in which mutually different pixels are thinned, and the image processing includes processing of combining the plurality of items of thinned image data (In his invention Okada teaches an imaging device 1 (Fig 1) which having an imaging unit 20and output generation unit 50 generates display data; Further in ¶0096 he teaches that the finder output generation unit 50 performs a frame thinning process on the input image signal of the high frame rate to generate the image signal to the standard frame rate for the finder display.  Further in Fig 12b and in ¶0118 - ¶0125 Okada teaches the addition or thinning performed by the well-known frame addition method or thinning method to generate each frame for display).
Zen and Okada are combinable because both are related to imaging and image processing devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thin the image data for display as taught by Okada in the imaging module disclosed by Zen. 
The suggestion/motivation for doing so would have been to “check flicker of a captured image signal in real time” as disclosed by Okada in ¶0029.
Therefore, it would have been obvious to combine Zen and Okada to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Tsuda et al. (U.S. Patent Number 9,473,701 B2) discloses an imaging element which continuously outputs image data obtained by photoelectrically converting object light, a buffer memory which temporarily stores image data being output from the imaging element, a plurality of image processing units which are capable of performing image processing on image data output from the imaging element, and a control unit which causes an image processing unit of the plurality of image processing units to operate based on a number of pieces of the image data stored in the buffer memory when the image data is output continuously from the imaging element, in which the image processing unit performs image processing on each piece of image data output continuously.
McGarvey et al. (U.S. Patent Publication Number 2021/0099665 A1) discloses A method, an image pre-processing apparatus, and a camera system for processing large images are provided. The method includes receiving from an image sensor an image 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        March 11, 2022